DAVIDSON, Judge.
Assault with intent to murder is the offense; the punishment, five years in the penitentiary.
That appellant cut the injured party with a knife, inflicting serious injuries in the chest and stomach, is not denied. The defensive theory was self-defense and a lack of intent to kill.
The State’s testimony amply supported the jury’s finding of guilt.
This case was tried by and before Honorable John F. Sutton, Judge, presiding.
The motion for new trial was overruled and notice of appeal given on December 13, 1946. Sentence was passed and the judgment became final against appellant on the same date. No extension of the time within which the statement of facts and bills of exception might be filed was at that time allowed. The term of court at which the conviction was had lasted for six months and adjourned on January 4, 1947.
*158By reason of the fact that the term of court continued more than eight weeks, under provisions of Art. 760, C. C. P. appellant had thirty days from and after the date the judgment became final within which to file his bills of exception. The bills of exception appearing in this record were not filed until March 11, 1947, long after the expiration of the thirty days mentioned.
There appears in this record an order of date February 1, 1947, entered by “O. L. Parish, Judge Presiding,” extending the time within which the bills of exception might be filed. If this order was valid and constituted a valid extension of the the time within which the bills of exception might be filed, appellant’s bills are properly before us for considerationotherwise, they are not.
Two reasons exist why the extension order was not valid! First, there is nothing to show that Judge O. L. Parish was authorized to make such order. Article 760, C. C. P. provides that “the judge trying the cause may extend the time in which to file a statement of facts and bills of exception.” Judge Parish was not the “judge trying the cause.” The cause was tried by Judge Sutton. Reasons may exist and conditions arise where a judge other than the one trying the cause may extend the time for filing bills of exception, such as death or disability, but this record reflects no such reason. Moreover, the bills of exception appearing in the record were approved by Judge Sutton. It appears, therefore, that the record does not reflect the authority of Judge Parish to enter the order of extension. The other reason is that, conceding the authority of Judge Parish to enter the extension order, such would not suffice because more than thirty days had expired after the judgment became final and the trial court had lost jurisdiction to extend the time for filing the bids of exception. Neither would Judge Sutton have been authorized at that time to enter the extension order, because jurisdiction to do so expired thirty days after the entry of final judgment. Authorities attesting the rule stated are numerous and will be found collated under Art. 760, Vernon’s C. C. P., Notes 36 and 44.
The provisions of Art. 760, C. C. P. relative to the time for filing bills of exception are mandatory and this court is without authority to disregard such provisions.
The bills of exception appearing in this record cannot be considered.
*159The judgment of the trial court is affirmed.
Opinion approved by the Court.